Exhibit N
Ex. H, pg 1
DocuSign Envelope ID: FF954FFD-5128-4DC1-85DE-5A5D639B00F7




                May 21, 2020

                Mr. James Turner
                Hartford Casualty Insurance Company

                Re:      Claim Number                        CP0018736269
                         Your Insured                        Robert A. Levy, D.M.D., LLC
                         Claimant:                           Robert A. Levy, D.M.D., LLC
                         Policy No.:                         84 SBA RV5801
                         Date of Loss:                       Ongoing due to COVID-19


                Dear Mr. Turner,

                We write on behalf of our client, Robert A. Levy, D.M.D., LLC, regarding Claim No.
                CP0018736269 and in response to your May 20, 2020 email. Please allow this letter to
                serve as our formal letter of engagement by Robert A. Levy, D.M.D., LLC on this matter.
                We hereby request that all further communications and contacts concerning this claim be
                directed to the undersigned.

                In light of the exigent circumstances, we request that Hartford Casualty Insurance
                Company (“Hartford”) provide a decision on whether Hartford will extend coverage within
                7 days of this letter. Our client will only undertake the costs and expense of providing
                Hartford with the requested information regarding the extent of his loss if Hartford
                acknowledges that it will be accepting coverage. Absent Hartford’s acceptance of
                coverage, we must presume that Hartford’s request for information is not relevant to the
                coverage decision and is intended only to harass the insured. If Hartford decides to deny
                our client’s claim, we would ask for a written explanation of the basis relied on in the
                insurance policy for the denial of the claim. We also ask that any such written denial
                include reference to the specific statute, applicable law or policy provision, condition or
                exclusion on which the denial is based with an explanation of the application of that statute,
                applicable law or provision, condition or exclusion to the claim.

                We look forward to Hartford’s response and request that you please provide us with that
                response by no later than May 28, 2020.

                Sincerely,



                Richard S. Cornfeld



                                                                   1
                                                                                                         Ex. H, pg 2
